Citation Nr: 1216311	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for callosities of the left great toe, plantar surface.

2.  Entitlement to an initial rating in excess of 10 percent for callosities of the right great toe, plantar surface.

3.  Entitlement to service connection for a lumbar spine disability, claimed as a herniated disc.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1957 to December 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, granted the Veteran's claims for service connection for callosities on the left and right great toes and assigned a 10 percent rating for each disability.  In addition, his claim for service connection for a herniated disc was denied.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In August 2011, subsequent to the issuance of the March 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  The Veteran's service-connected callosities of the left great toe, plantar surface, are manifested as a painful and unstable scar; there is no objective evidence of five or more scars which were unstable or painful, a deep scar, or an affected area of at least 72 square inches, or a severe foot disability.

2.  The Veteran's service-connected callosities of the right great toe, plantar surface, are manifested as a painful and unstable scar; there is no objective evidence of five or more scars which were unstable or painful, a deep scar, or an affected area of at least 72 square inches, or a severe foot disability.

3.  The current lumbar spine disability first manifested many years after service.  

4.  The currently demonstrated lumbar spine disability is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service.  

5.  The Veteran is found not to have presented credible lay statements sufficient to establish a continuity of symptomatology referable to a back disorder since service as the assertions are inconsistent with earlier and more probative information during service and after service.   



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for callosities of the left great toe, plantar surface, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.    §§ 4.1-4.10, 4.40, 4.71a, 4.118, Diagnostic Codes 5283, 5284, 7801, 7804, 7805, 7819 (2011).

2.  The criteria for an initial 20 percent rating for callosities of the right great toe, plantar surface, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.    §§ 4.1-4.10, 4.40, 4.71a, 4.118, Diagnostic Codes 5283, 5284, 7801, 7804, 7805, 7819 (2011).

3.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims for an increased rating for callosities of the bilateral great toes.

The Veteran was provided with VCAA notice with regards to his claim for service connection for a herniated disc in a February 2009 letter.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.  The elements of proper Dingess notice were also provided in this preadjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  He testified during his January 2011 hearing that he only received treatment at VA.  

The Veteran testified during the June 2011 hearing that pain related to his callosities of the bilateral great toes had increased since his last examination.  As detailed below, these disabilities are rated using the number of scars and the presence of pain rather than the severity of this pain.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new VA examination with regard to his claims for an increased rating is therefore not required.

A VA examination has not been conducted with regard to the Veteran's claim for service connection for a lumbar spine disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

As detailed below, there is no evidence other than the Veteran's assertion linking his current lumbar spine disability to service.  His assertion of such a relationship is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The record shows that a lumbar spine disability was diagnosed long after service.  As discussed below, the more probative evidence shows that there is no credible evidence of continuity of symptomatology.  There is no evidence of an association between the claimed disability and service.  The evidence does not show that his current lumbar spine disability may be related to service.  A VA examination is therefore not required. 

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the hearing in this case was held prior to August 23, 2011, it is not clear whether the holding in Bryant is applicable.

During the June 2011 hearing, the issues on appeal were identified.  The Veteran was asked about his current symptoms.  He was also asked where he received his treatment.  The record was held open for an additional 60 days to allow updated VA treatment records to be submitted.  The Board concludes that it has satisfied its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Callosities of the Bilateral Great Toes

The Veteran's callosities of the bilateral great toes are currently rated by analogy under the diagnostic codes for benign skin neoplasms and unstable or painful scars.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Benign skin neoplasms are to be rated as disfigurement of the head, face or neck (7800), scars (7801-7805) or dermatitis (7806) depending upon the predominant disability.  38 C.F.R. § 4.118, 7819.

One or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, 7804.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Note (2).

Scars not of the head, face or neck that are deep and nonlinear and affect an area of at least six square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 7801, Note (1).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received after that date, these revisions apply and are reflected above.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran underwent routine care, including the trimming of calluses, in December 2007, April 2008 and August 2008.  No pain upon palpation to all areas of the feet was found on physical examination in each of these visits.

A February 2009 VA podiatry treatment note indicated that the Veteran presented to have his calluses trimmed.  There was no pain upon palpation to all areas of the feet.  Hyperkeratosis was present on the hallux, bilaterally.  He was advised to return for this routine care every two months.

An April 2009 VA podiatry treatment note indicated that the Veteran had presented for routine foot care, including the trimming of calluses, and that there was no pain upon palpation to all areas of feet.  

A May 2009 VA podiatry examination reflected the Veteran's reports of callosities on the great toes.  For the past several years, he has had these callosities shaved down by a podiatrist every two to three months.  The use of oral medications or other treatment were denied.  Physical examination revealed callosities at the plantar surface, at the base of both great toes symmetrically, that measured one centimeter each in diameter.  These callosities were painful to the touch and affected less than five percent of the Veteran's entire body and zero percent of his exposed areas.  No diagnostic tests were indicated.  Following this examination and a review of the Veteran's claims file, a diagnosis of callosities of both great toes, plantar surface, was made.

The Veteran underwent routine care, including the trimming of calluses, in August 2009, October 2009, January 2010, March 2010, April 2010 and October 2010.  No pain upon palpation to all areas of the feet was found on physical examination in each of these visits.

A February 2011 VA podiatry examination reflected the Veteran's reports of progressively worsening callous pain that was constant.  He received treatment for these calluses at VA every three months and he received some temporary improvement after this treatment.  Physical examination revealed tender firm callosities on the plantar aspect of the proximal digit of both big toes.  These callosities measured 1.5 by 1.5 centimeter on the left and 1.5 by 1.0 centimeter on the right.  There were also mildly tender thin callosities on the plantar aspects of the fifth metatarsal heads bilaterally measuring approximately 1 centimeter each.  Zero percent of the exposed areas were affected and less than one percent of the entire body area was affected.  There was no scarring or disfigurement.  No diagnostic tests were performed.  Following this examination and a review of the Veteran's claims file, a diagnosis of painful callosities on the plantar aspect of the bilateral big toes and fifth metatarsal heads was made.

The Veteran underwent routine care, including the trimming of calluses, in January 2011.  No pain upon palpation to all areas of the feet was found on physical examination.

A June 2011 private podiatry evaluation indicated that there was hyperkeratosis of the bilateral great toes.

During a June 2011 hearing, the Veteran testified that his calluses had gotten much more painful since his 2009 examination.  With the exception of a recent independent evaluation, he received all of his foot care from VA.

The Veteran's calluses were pared by VA in April 2011 and in July 2011.

In considering Diagnostic Code 7804, unstable or painful scars, the evidence shows that the Veteran's bilateral calluses of the great toes are manifested as painful scars which are unstable.  The clinical evidence demonstrates that the Veteran's calluses were trimmed or pared approximately every two or three months, suggesting a frequent loss of covering of the skin over the scar.  Although the clinical evidence repeatedly indicated that foot pain was not elicited on examination, the Veteran has testified that his calluses were painful and the VA examinations have documented pain on examination.  The Board notes that the diagnostic criteria for unstable or painful scars allows an additional 10 percent to be added to the evaluation where one or more scars were both unstable and painful.  Applying all reasonable doubt to the Veteran, a 20 percent rating is warranted for the callosities of the left great toe and a 20 percent rating is warranted for the callosities of the right great toe.  38 C.F.R. § 4.118, 7804, Note (2).  The appeal is granted to that extent.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that the 20 percent ratings are warranted for the service-connected callosities of the left and right great toes for the entire period of the appeal.  The disability picture has essentially remained the same for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted. 

A rating in excess of 20 percent is not warranted under Diagnostic Code 7804.  There is no evidence of five or more scars on each toe. 

The Board has considered whether a higher rating is warranted under the other diagnostic codes pertinent to rating scars not on the head, neck or face.  A higher rating is not warranted under Diagnostic Code 7801.  There is no evidence of an affected area encompassing at least 72 square inches or deep scars.

A rating in excess of 20 percent is not available under Diagnostic Code 7802.  

The Board has also considered Diagnostic Code 7805, which provides for the evaluation of the disabling effects of scars under the appropriate diagnostic code.  In the present case, the Board has considered whether a rating in excess of 20 percent is warranted for the callosities of the left and right great toes under the rating criteria pertinent to the feet and toes.  There is no evidence of flatfoot or clawfoot or similar symptoms.  Thus, Diagnostic Codes 5276 and 5278 are not for application.   

A rating in excess of 20 percent is not possible under Diagnostic Codes 5277, 5279, 5280, 5281, or 5282.  

The Board has also considered whether a higher rating is warranted for either foot under Diagnostic Codes 5283 or 5284.  

Under Diagnostic Code 5283, a 30 percent rating is assigned for severe impairment of the tarsal or metatarsal bones.  Under Diagnostic Code 5284, a 30 percent rating is assigned for severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284.

On review of the entire record, the Board finds that the service-connected callosities of the left and right great toes are not productive of a disability picture that would equate with a severe injury of either foot or severe impairment of the metatarsal or tarsal bones.  

Although the Veteran is shown to have symptoms of pain, the evidence of record shows that there is pain in the area of the callosities.  VA podiatry treatment records indicate that there was pain to the callosities on each great toe but there was no pain on palpation in all areas of the feet.  The May 2009 VA treatment record indicates that the Veteran reported that when the callosities are shaved down, he was able to walk normally.  He reported that the callosities were painful but he was able to work as a barber.  The February 2011 VA examination report indicates that the Veteran reported he had pain in the callosities with prolonged standing.  Overall, the manifestations due to the callosities of the left and right great toe do not more nearly approximate severe disability on the basis of functional impairment or anatomical deformity involving the entire foot.  Thus, a rating in excess of 20 percent is not warranted for the service-connected callosities of the left and right great toes, by analogy, under Diagnostic Codes 5283 or 5284.  
  
Extraschedular Consideration
  
Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's callosities of the bilateral great toes are manifested as painful and unstable scars.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Although the Veteran reported in a February 2011 VA examination that he took increased breaks due to foot pain, and consequently seeing fewer clients as a barber, he has not alleged or demonstrated that these breaks constitute marked interference with employment.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that a total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

In a May 2009 VA examination, the Veteran reported working full-time as a barber.  Further consideration of TDIU is therefore not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability). 

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability was caused by an in-service fall, a fall which resulted in a herniated disc.  See the January 2009 statement.  

A December 1957 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  In March 1960, the Veteran complained of falling on Friday and injuring his back.  Physical examination revealed pain in the L2-3 area and the dorsal paravertebral muscle to be tense.  Roboxin was prescribed.

A September 1960 service discharge examination was negative for any relevant abnormalities and the Veteran again denied arthritis in an accompanying RMH.  He did not report any additional illness or injuries during his discharge examination.  He indicated that his health was good.  The remaining service treatment records were negative for complaints, findings or diagnoses related to a lumbar spine disability.

An October 2009 VA lumbar X-ray was negative for evidence of a compression fracture.  An impression of arthritis was made.

An October 2010 VA treatment note indicated that the Veteran had been referred for an initial physiatric evaluation of low back pain.  This pain was described as a constant ache over the right lumbar region with occasional sharp pain that radiated down the lateral aspect of the right leg.  He reported that he had no significant back pain after service and that these symptoms began insidiously five years ago but had become progressively worse in the past year.  Recent injuries were denied.  Following a physical examination, an impression of low back pain and an examination suggestive of degenerative joint disease was made.

During a June 2011 hearing, the Veteran testified that a herniated disc had been diagnosed.  He described slipping and falling on an icy driveway in December 1960, injuring his back.  He went to sick call the next day and was given bed rest.  Throughout the years, he managed the pain using over the counter medications.  He was prescribed medication for this pain in the last year or two.

The Veteran has a current disability.  The evidence of record shows a diagnosis of lumbar spine arthritis.  In order for his current lumbar spine disability to be recognized as service connected, the medical evidence of record must establish a link between this disability and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

The Veteran's September 1960 service discharge examination was negative for any relevant abnormalities and the Veteran specifically denied arthritis or other injuries in the accompanying RMH.  The first clinical evidence of a lumbar spine disability was in October 2009, over 40 years after service separation.  Service connection for lumbar spine arthritis is not warranted on a presumptive basis.  The Board also notes that such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be established by showing continuity of symptomatology, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson; Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); 38 C.F.R. § 3.303(b) (2010).

The Veteran had provided some lay statements regarding post-service back symptoms.  During a June 2011 hearing, the Veteran testified that a herniated disc had been diagnosed.  He described slipping and falling on an icy driveway in December 1960, injuring his back.  He went to sick call the next day and was given bed rest.  He stated that throughout the years, he managed the pain using over the counter medications.  He reported that he was prescribed medication for this pain in the last year or two.

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is competent to describe events such as a back injury and to report observable symptoms of back pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

However, the Board finds that the Veteran's credibility is substantially undermined by the fact that he did not report low back symptoms after the March 1960 injury in service.  He did not report any back symptoms at the time of service separation examination in September 1960.  The Veteran did not report having a continuity of back symptoms since service until after he filed his claim for compensation benefits in 2009.   

The Veteran's lay statements as to continuity of symptoms since service contradict the contemporaneous lay statements that he made in service and the lay statements he made to a VA health care provider in October 2010.   The service separation examination report indicates that the Veteran reported that his health was good.  Examination of the spine was normal.  The October 2010 VA treatment record indicates that the Veteran had been referred for examination of low back pain.  The treatment record indicates that the Veteran reported having no significant back pain after service and that the symptoms began insidiously five years ago.  

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the Veteran had a normal spine examination upon separation from service and no complaints of back pain.  The Veteran denied having any significant medical or surgical history and he indicated that he was in good health.  

The Board also finds that the medical evidence generated at the time of the Veteran's examination in October 2010 at VA to be highly probative.  The Veteran's statements were made in the course of medical treatment and are more reliable than statements made in connection with an application for benefits.  

The Board finds that the Veteran's statements made in the course of the separation examination and the October 2010 examination to have greater probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board finds that the Veteran's lay statements concerning his back symptoms which were made at the time of he filed the claim for compensation benefits and at the hearing are of limited credibility.  These statements were made over forty years after service.  These post service statements are contradicted by the Veteran's own statements that he made in service and after service, and the statements are not supported by the evidence of record, including the service treatment records and the post service medical evidence.   

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board finds the more credible evidence establishes that there was no continuity of low back symptoms since service separation and the Veteran began to have back symptoms in approximately 2005, which is over 40 years after service separation.  

Moreover, the record lacks medical evidence establishing a possible relationship between the Veteran's low back disability and his period of active service.  The record does not contain any medical opinion that relates the Veteran's disability to his service.  There is no medical opinion suggesting a nexus between the Veteran's lumbar spine disability and service.   

The Veteran is not competent to opine as to the etiology of his current lumbar spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current lumbar spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence was negative for a diagnosis of arthritis until 2009, nearly 49 years after service discharge.

As the evidence is against finding a nexus between a lumbar spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial rating of 20 percent for callosities of the left great toe, plantar surface is granted.

Entitlement to an initial rating of 20 percent for callosities of the right great toe, plantar surface is granted.

Entitlement to a lumbar spine disability, claimed as a herniated disc, is denied.



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


